EXHIBIT 12 PILGRIM'S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended September 29, 2007 September 30, 2006 October 1, 2005 October 2, 2004 September 27, 2003 (amounts in thousands, except ratio) EARNINGS: Income before income taxes $ 91,607 $ (36,317 ) $ 403,523 $ 208,535 $ 63,235 Add:Total fixed charges(see below) 149,493 67,172 64,735 67,168 49,647 Less:Interest capitalized (5,736 ) (4,298 ) (2,841 ) (1,714 ) (1,535 ) Total earnings $ 235,364 $ 26,557 $ 465,417 $ 273,989 $ 111,347 FIXED CHARGES: Interest (a) $ 131,493 $ 54,899 $ 52,426 56,150 $ 40,356 Portion of rental expense representative of the interest factor (b) 18,000 12,273 12,309 11,018 9,291 Total fixed charges $ 149,493 $ 67,172 $ 64,735 $ 67,168 $ 49,647 Ratio of earnings to fixed charges 1.57 (c) 7.19 4.08 2.24 (a)Interest includes amortization of capitalized financing fees. (b)One-third of rental expenses is assumed to be representative of the interest factor. (c)Earnings were insufficient to cover fixed charges by $40,615.
